UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December 31, 2014. [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-50274 Spectral Capital Corporation (Name of small business issuer in its charter) Nevada 51-0520296 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 701 Fifth Avenue, Suite 4200, Seattle, Washington (Address of principal executive offices) (Zip Code) Issuer’s telephone number:(206) 262-7820 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.0001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act ¨ Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ¨ Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to thisForm 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesx No The number of shares of the issuer’s Common Stock outstanding as of March 17, 2015 is 117,857,623. As of June 30, 2014, the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the last reported sales price of such common equity was approximately $43,602,165 DOCUMENTS INCORPORATED BY REFERENCE None TABLE OF CONTENTS Page Number FORWARD LOOKING STATEMENTS PART I ITEM 1 Description of Business. 1 ITEM 1A Risk Factors 8 ITEM 2 Description of Property. 8 ITEM 3 Legal Proceedings. 9 ITEM 4. Mine Safety Disclosures 9 PART II ITEM 5. Market for Common Equity and Related Stockholder Matters. 10 ITEM 7 Management’s Discussion and Analysis or Plan of Operation. 11 ITEM 8 Financial Statements. F-1 ITEM 9 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 15 ITEM 9A Controls and Procedures. 15 ITEM 9B Other Information. 16 PART III ITEM 10. Directors, Executive Officers, Promoters and Control Persons and Corporate Governance;Compliance With Section 16(a) of the Exchange Act. 17 ITEM 11 Executive Compensation. 19 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 20 ITEM 13 Certain Relationships and Related Transactions, and Director Independence. 21 ITEM 14 Principal Accountant Fees and Services. 22 PART IV ITEM 15. Exhibits 23 Signatures 24 PART I SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Form 10-K, press releases and certain information provided periodically in writing or verbally by our officers or our agents contain statements which constitute forward-looking statements. The words “may”, “would”, “could”, “will”, “expect”, “estimate”, “anticipate”, “believe”, “intend”, “plan”, “goal”, and similar expressions and variations thereof are intended to specifically identify forward-looking statements. These statements appear in a number of places in this Form 10-K and include all statements that are not statements of historical fact regarding the intent, belief or current expectations of us, our directors or our officers, with respect to, among other things: (i) our liquidity and capital resources; (ii) our financing opportunities and plans; (iii) our ability to generate revenues; (iv) competition in our business segments; (v) market and other trends affecting our future financial condition or results of operations; (vi) our growth strategy and operating strategy; (vii) the declaration and/or payment of dividends; and (viii) any statements regarding any reserves, potential reserves, potential mineral yield or extraction costs with respect to our mining properties. Investors and prospective investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those projected in the forward-looking statements as a result of various factors. The factors that might cause such differences include, among others, those set forth in Part II, Item 7 of this annual report on Form 10-K, entitled Management’s Discussion and Analysis or Plan of Operation, including without limitation the risk factors contained therein. Except as required by law, we undertake no obligation to update any of the forward-looking statements in this Form 10-K after the date of this report. ITEM 1. DESCRIPTION OF BUSINESS. OVERVIEW Spectral Capital Corporation (“Spectral” or the Company, also “We or Us”) is a technology company focused on the identification, acquisition, development, financing of technology that has the potential to transform existing industries. We look for technology that can be protected through patents or laws regarding trade secrets.Spectral has acquired significant stakes in three technology companies currently and actively works with management to drive these companies toward increasing market penetration in their particular verticals.Spectral intends to own, in full or in part, technology companies whose founders and key management can take advantage of the deep networks and experience in technology development embodied in Spectral management. 1 CORPORATE HISTORY AND DEVELOPMENT We were incorporated in the State of Nevada on September 13, 2000 as Galaxy Championship Wrestling, Inc., a media and entertainment company focused on developing, producing and marketing live entertainment in the professional wrestling sphere. On March 31, 2004, unable to generate sufficient revenues to sustain our professional wrestling business, we ceased operations in this field and began exploring other business opportunities. Also on March 31, 2004 our controlling shareholders entered into a certain private stock purchase agreement, wherein they sold an aggregate of 5,750,000 of our common shares, representing a sixty-two and seventeen twentieths percent (62.85%) controlling interest, to an unrelated third party. By certificate of amendment filed June 17, 2004, we changed our name from Galaxy Championship Wrestling, Inc. to FUSA Capital Corporation. During the period from March 31, 2004 until March 7, 2005 we had no meaningful operations and did not carry on any active business, focusing instead on identifying and evaluating the merits of alternative potential business and acquisition opportunities which might allow us to restart operations. On March 7, 2005 we entered into a certain plan and agreement of reorganization with FUSA Technology Investments Corp. ("FTIC"), a Nevada corporation engaged in the emerging growth field of audio and video search engine technology, whereby we acquired all of the issued and outstanding capital stock of FTIC in addition to obtaining certain intellectual property concepts related to search engine technology as developed by FTIC and its principals. In March of 2005 we also entered into a 3 for one stock dividend payable to our shareholders. From April, 2005 until September 2010, we were engaged continuously in the development and operation of consumer focused media search engine technologies and portals. During the last nine months of 2009, we began to substantially curtail our operations and ongoing technology development as a consequence of (i) having completed a substantial portion of our planned principal technology development work and (ii) being unable to raise sufficient funds through revenue or sales of debt or equity securities to continue our previous levels of operation and development.We ceased operating our Internet properties in December 2010. We had consistently lost money on our on-line consumer media properties due to the expenses involved in hosting, promotion, development and management of those sites.In an effort to maintain as much traffic as possible on our most popular media site, www.searchforvideo.com, which is also responsible for a large proportion of our expenses, we contracted with Brass Consulting Ltd. to maintain the site in exchange for net revenue produced from the site.This agreement was cancellable after 30 days notice. We cancelled this agreement in September 2009.We were not able to operate the site properly internally or through an external provider. On June 29, 2009, our Board of Directors resolved to amend the Articles of Incorporation pursuant to Nevada Revised Statues 78.207 to decrease the number of authorized shares of our common stock, par value $0.0001, from 500,000,000 to 333,333 shares. Correspondingly, our Board of Directors affirmed a reverse split of one thousand and five hundred (1,500) to one (1) in which each shareholder was issued one (1) share in exchange for every one thousand and five hundred (1,500) common shares of their currently issued common stock. The record date for the reverse split was July 6, 2009. On July 27, 2010, our shareholders voted to change our name to Spectral Capital Corporation and to increase number of shares of our authorized common stock from 333,333, par value $0.0001 to 500,000,000, par value $0.0001. On August 18, 2010, we entered into a financing with a third party, Trafalgar Wealth Management.Under the terms of the financing, for aggregate consideration of $50,000 or $0.001 per common share, we sold 50,000,000 common shares and issued warrants to purchase 10,000,000 common shares at an exercise price of $1.00 per share.Under the terms of the agreements as amended in 2011, subject to certain terms and conditions, Trafalgar is obligated to exercise at least $1,000,000 worth of these warrants over the next 24 months or Spectral will receive back 5,000,000 of the shares. 2 Pursuant to a notice of conversion by holders of our April 2009 promissory notes, we converted the outstanding of interest and principal under the notes, which was in excess of $50,000, for a settled amount of $50,000.Under the terms of the April 2009 note, we are required to convert these shares at the current financing price of $0.001 per share.Therefore, on August 18, 2010 we issued 50,000,000 shares to various holders of the April 2009 promissory notes, which represents 49.9% of our current issued and outstanding shares. In September 2010, the Company purchased an interest in mineral properties in the Chita region of the Russian Federation. The Kadara and Kaltagay license is located in the Mogochinsky district of the Chita Region in the Russian Federation. Initially, we purchased 47% of the License for prospecting, exploration and production of gold and all other metals. The length of the License runs to August 31, 2031. The size of the License is 186 square kilometers or 18,200 hectares. Development and exploration activities are currently being undertaken. In December, 2010, we purchased an additional interest of 5% in this property, bringing our total interest in the property to 52%. In January, 2011, we purchased a 65% interest in mineral properties in the Bayankol River region of Kazakhstan (“Bayankol”). In July, 2011, we conveyed our interest in our Chita property back to our counterparty in exchange for cancellation of warrants to purchase Spectral common stock issued in the transaction and our right to be reimbursed for incurred costs to date.We have not yet sought any reimbursement under this agreement. In September, 2011, we developed a partnership in Saratov, Russia to acquire and develop oil leases in the region. In December, 2011, we restructured our interest in our Bayankol property The agreement rescinded the original transaction of January 14, 2011 and the previously issued warrants were cancelled.Spectral agreed to issue 1,000,000 common shares of Spectral stock in exchange for an option to purchase 65% of the property.Spectral will also have an obligation to find third party debt financing of $200,000,000 over five years to maintain its interest in the Bayankol property. In February, 2012, we acquired a 60% interest in a Canadian oil and gas field in the Red Earth region of Alberta for a cash payment of $750,000, which we paid.Under the agreement, we also had the right to fund additional drilling on the property up to $17,500,000 on a secured creditor basis.The property is currently in production and producing oil.There are eight permitted drilling locations on the property. In December, 2012, the Company entered into an agreement with Akoranga AG, a Company owned by the CEO of Spectral, to transfer its ownership interests in the Alberta oil and gas properties for $950,000, the value of Spectral’s contributions to the project to date. In satisfaction of the purchase price, Akoranga agreed to offset liabilities of Spectral in the amount of $626,022.The balance owing of $323,978 is non-interest bearing and was to be repaid within a one year period. Subsequent to the year ended December 31, 2013, the fulfillment of the agreement was extended to December 31, 2014. On February 26, 2013, Spectral Capital Corporation, through its subsidiary, Spectral Holdings, Inc. signed a definitive Technology Acquisition Agreement (“Agreement”) to acquire mobile search engine and mobile sharing technology from Fiveseas Securities Ltd. Under the Agreement, Spectral issued Fiveseas 5,000,000 common shares of Spectral Capital Corporation, par value $0.0001. The Agreement calls for the technology to reside within a newly formed entity called Noot Holdings, Inc., a Delaware corporation, which Spectral is a 60% owner of and Fiveseas is a 40% owner of. Fiveseas was granted a right of first refusal for any subsequent sale of the technology. On March 7, 2013, Spectral sold 1,650,000 common shares, par value $0.0001 at approximately $0.61 per share and received a total of $1,000,000 USD in financing proceeds. Spectral also issued warrants to purchase 1,650,000 common shares, par value $0.0001 to the purchasers at an exercise price of $0.80 per share. The warrants expire on March 6, 2015. The shares were sold in a private placement to a non-US purchaser. There were no commissions paid in the financing and no registration rights granted. 3 On March 14, 2013, Spectral Capital Corporation purchased 8% of the issued and outstanding shares of Kontexto, Inc., a Canadian corporation. Spectral purchased the shares from Sargas Capital, Ltd., a minority shareholder, in exchange for 5,000,000 common shares of Spectral stock, par value $0.0001 and warrants to purchase 5,000,000 common shares at $0.85 per share, expiring on March 13, 2015. There were no commissions associated with the transaction and the shares are to be issued to non US shareholders of a Sargas Capital, Ltd., a Canadian company through a process still to be determined. The Company's CEO is an officer of Sargas Capital, Ltd. but does not have any holdings in Sargas Capital, Ltd. On December 1, 2013, Spectral Capital Corporation, through its subsidiary, Spectral Holdings, Inc. signed a definitive Technology Acquisition Agreement (“Agreement”) to acquire a technology application and service that enhances the way people find, consume, analyze, share and discuss financial news and topics, equities, commodities and currencies on the web from TL Global Inc.Under the Agreement, Spectral issued TL Global Inc. 5,000,000 common shares of Spectral Capital Corporation, par value $0.0001.The Agreement calls for the technology to reside within a newly formed entity called Monitr Holdings, Inc., a Delaware corporation, which Spectral is a 60% owner of and TL Global Inc. is a 40% owner of. TL Global Inc. was granted a right of first refusal for any subsequent sale of the technology. Our principal executive offices are located at 701 Fifth Avenue, Suite 4200, Seattle, Washington 98104. Our phone number is (206) 262-7820.The Company’s yearend is December 31. PRINCIPAL PRODUCTS AND SERVICES Spectral is focused on the identification, acquisition, development, financing of technology that has the potential to transform existing industries. We look for technology that can be protected through patents or laws regarding trade secrets.Spectral has acquired significant stakes in three technology companies currently and actively works with management to drive these companies toward increasing market penetration in their particular verticals.Spectral intends to own, in full or in part, technology companies whose founders and key management can take advantage of the deep networks and experience in technology development embodied in Spectral management. Companies within the technology development and commercialization sector have a variety of areas of principal competence.Some companies focus on aggressively developing a portfolio of intellectual property and then licensing that property and defending it through litigation.Others focus on a technology embodied in a software product or device which has the potential to be acquired by businesses and/or consumers at a profit.Others seek to develop and commercialize technology that attracts a significant number of users who can be monetized through advertising. Of course, technology development and commercialization is a vast and complex field.Spectral has had an initial focus on information technology with a direct value proposition to businesses or consumers. Like all companies that seek to develop a portfolio of high impact technologies and the corporate and organizational structure to monetize those technologies, Spectral must do the specialized work of lowering the risk profile of the commercialization of a particular technology to the point where it is able to grow at a reasonable customer acquisition cost. We have a deep management expertise, developed knowledge within the search, media and analytics fields, attractive positioning, the ability to identify and close transactions quickly and a willingness to invest in technology that is mispriced relative to its economic potential.Although the 2008 financial crisis has abated and technology companies generally are enjoying some robust growth, it still remains a challenge for early stage technology companies to find the financial and human resources to foster required growth.This challenge creates an environment where Spectral can seek out and find high impact technology and invest in or acquire this technology at reasonable valuations. Our business differs from those companies whose capital reserves, successful previous ability to monetize technology and scale, efficiencies and existing customer base allow them to select and develop technology by flooding the technology with financial and human resources.Spectral’s approach is much more targeted.We only develop technology that we believe has a very specific fit with our expertise and limited capital.We develop technology that does not require massive investments in sale and marketing in order to reach an initial audience. 4 We currently have three technology companies in the Spectral portfolio, Noot, Kontexto, and Monitr. Noot is a mobile technology company that has created “Noot” which ulitilizes proprietary search engine technology for mobile devices. Noot helps people easily find news, social media, photos and video that match their interests. The technology actually learns what users like and improves its results over time, providing very personalized information for the user. A key benefit of Noot is that the search engine continues to work even when the user is not actively searching and will discover new and relevant items without prompting, providing more enhanced and personalized information the next time the user searches for that topic. Kontexto founded in 2009, is a technology company that provides products and services for digital media and intelligence teams with Publishflow. Additionally, Kontexto offers restful API services for software developers that need access to rich link based metadata via the Metafull platform. UK Trade and Investment, the largest government and business trade organization in the United Kingdom awarded them 'technology of exceptional potential'. Kontexo's customers include some of the biggest names in publishing, Post Media Network, The Guardian, Getty Images, Abu Dhabi Media, Bell Media and The Daily Mail. Monitr, launched in late 2014,is a technology and financial data services company. Monitrspecializes in the analysis of news, opinion and social media to determine the aggregate sentiment and trends of equities, commodities and currencies across world markets. It offers these services direct to customers on the web and as a mobile application for tablets and smartphones.In addition to SAAS (software as a service) ,Monitroffers customized analysis and real time data to larger financial institutions and hedge funds for use in fundamental and algorithmic analysis of financial markets. Competition We compete with a wide variety of parties in connection with our efforts to: (i) attract users to our various Analytics, Search & Software portfolio companies and the ones we intend to develop; (ii) develop, market and distribute our current and anticipated B2C (“Business to Consumer”) and B2B (“Business to Business”) software applications (“Applications or Apps”) as developed by our portfolio companies; (iii) attract third parties to distribute our Applications and related technology; and (iv) attract advertisers. In the case of our anticipated search services generally, our competitors include Google, Yahoo!, Facebook, Amazon and other destination search websites and searchcentric portals (some of which provide a broad range of content and services and/or link to various desktop applications), third party toolbar, convenience search and applications providers, other search technology and convenience service providers (including internet access providers, social media platforms, online advertising networks, traditional media companies and companies that provide online content). Other competitors within the news reader market place include Flipboard, Trove, Paper to name a few. When we market our portfolio search and analytics services, we compete against a variety of established players and new entrants. Moreover, some of our current and potential competitors have longer operating histories, greater brand recognition, larger customer bases and/or significantly greater financial, technical and marketing resources than we do. As a result, they have the ability to devote comparatively greater resources to the development and promotion of their products and services, which could result in greater market acceptance of their products and services relative to those offered by us. In the case of our portfolio companies Noot, Kontexto, and Monitr, we believe that our ability to compete successfully will depend primarily upon the relevance and authority of our search results, the usefulness of our analytics and other content, the functionality of our various Websites and software and the quality of related content and features and the attractiveness of the services provided by our technology generally to consumers and business relative to those of our competitors. Marketing and Customers Currently, we have in person sales efforts that have been effective for Kontexto, as the number of media enterprises with an interest in Kontexto can be segmented to insure a very large target of potential customers with the economics to support in person sales.As Kontexto develops, we expect to get more and more of our sales through customers that subscribe for our services directly by contacting us and we expect that this process can be automated in the future to become less reliant on our sales and business development staff as Kontexto expands its market penetration beyond the largest media clients. Kontexto is not dependent on any one customer and has a variety of exceptional, global and regional media enterprises as its clients. 5 Noot competes in the rapidly evolving area of mobile search as well as within the news reader market place.The demand for consumer news content on mobile devices has surged and is still expected to grow. With targeted and successful marketing, Noot could have millions of individual consumers. Noot is not dependent on one channel or customer, through we are dependent on the App Store from Apple and the Android Marketplace for a significant number of our mobile search application downloads. Monitr has few competitors, however, it is expected that new market entrants will emerge quickly, although the software is extremely technically challenging to produce. The competitors that exist tend to cater towards industry professionals (B2B) and not to the B2C clientele. Monitr has products that are marketed to both B2B and B2C customers.Given adequate funding for marketing and successful marketing efforts, we anticipate Monitr to record revenues beginning in late 2014 with more significant revenues over the course of 2015. Currently Monitr markets mainly to the United States and Canada. Monitr will be expanding its platform in order to secure more customers in more markets over the course of 2014 and beyond. Principal Agreements Affecting Our Ordinary Business We do not have any current long term agreements that impact our business, other than the license agreements for Kontexto customers. Information Technology Governmental Regulation Our operations are subject to various rules, regulations and limitations impacting the information technology industry as whole. Environmental Matters We do not anticipate any significant impact of environmental regulations on our business. OPERATIONS Spectral is focused on the identification, acquisition, development, financing of early stage technology that has the potential to transform existing industries. We look for technology that addresses current market problems and that could be protected through patents or laws regarding trade secrets.Spectral has acquired significant stakes in three technology companies currently and actively works with management to drive these companies toward increasing market penetration in their particular verticals.Spectral intends to own, in full or in part, technology companies whose founders and key management can take advantage of the deep networks and experience in technology development embodied in Spectral management. The majority of our operations consist of (1) the development and commercialization of portfolio technology; including attendant information security needs and providing consistent and reliable access to our applications/technology. RESEARCH AND DEVELOPMENT We conducted development efforts regarding our previously held oil and gas properties.As we have divested of our operating oil assets, we do not anticipate any additional development expenses in existing the natural resource sector. From Inception to the year ended December 31, 2014, we have incurred research and development expenses related to the development of our current software products and for our previous technology business. We believe that our research and development expenses will increase substantially in 2015, assuming the availability of capital.We expect to spend in excess of $5,000,000 in development expenses on our existing and to be acquired technology portfolio companies, assuming available financing.We have already begun these efforts and have already expended substantial amounts on these activities. 6 COMPETITION Overview Some of the largest and most technologically sophisticated and financially successful companies in the world compete in the search engine and software development space. Capital requirements in this space can easily run into the hundreds of millions of dollars and Spectral is in no way able to compete directly against its larger and more well-financed competitors with respect to technology brands which require hundreds of millions of dollars to be spent either on technology development or sales and marketing.Instead, we tend to compete against much smaller companies, with limited capital resources, who are all looking at early stage technology companies which require 1-4 years of development and $2-$5 million dollars in financing in order to reach critical mass in an important market. Therefore, Spectral, like its smaller competitors within this space, can compete only by having a low enough overhead, a flexible enough risk profile, patience, a willingness to secure expensive management and technological resources on a flexible project basis and the utilization of equity based incentives to attract talented personnel who find the risk reward profile of emerging growth companies appealing. Failure of Competitors Many of our smaller competitors fail because of improperly architected technology, excessive spending on sales and marketing, information technology security problems, the failure to secure required development capital, the inability to efficiently develop a customer acquisition program cost effectively and the inability to efficiently and cost effectively manage technology development. Our Competitive Position Because we currently have already acquired interests in three portfolio companies, our competitive position with respect to our existing projects is relevant to our ability to attract and retain key management personnel.The technology sector is booming and successes like Google, Facebook and Twitter, as well as a proliferation of other mobile technologies, drive intense competition for executive talent in the industry.As a smaller competitor without a track record operating in a booming area, we will have to offer significant cash and equity incentives to attract talented personnel.As we have had some limited success to date in attracting officers and board members based on the strength of our portfolio companies to date, we believe that we are reasonably well positioned to compete for these human resources. SIGNIFICANT CUSTOMERS AND SUPPLIERS We are not particularly dependent on any one customer or supplier. INTELLECTUAL PROPERTY Overview Our intellectual property consists almost exclusively of patentable or trade secret protectable software code and proprietary information technology architecture. We regard our intellectual property rights, including trademarks, domain names, trade secrets, patents, copyrights and other similar intellectual property, as critical to our success. The businesses within our Noot Search segment also rely upon trade secrets, including algorithms for the generation, organization and presentation of search results.To a lesser extent, these businesses also rely upon patent-pending proprietary technologies and processes, primarily those relating to search-related products and services, with expiration dates for patented technologies ranging from 2027 and beyond, if filed, and copyrighted material, including trade dress. 7 We rely on a combination of laws and contractual restrictions with employees, customers, suppliers, affiliates and others to establish and protect our various intellectual property rights. For example, we intend to apply to register and renew, or secure by contract where appropriate, trademarks and service marks as they are developed and used, and reserve, register and renew domain names as we deem appropriate.Effective trademark protection may not be available or may not be sought in every country in which products and services are made available and contractual disputes may affect the use of marks governed by private contract.Similarly, not every variation of a domain name may be available or be registered, even if available. We also generally intend to seek to apply for patents or for other similar statutory protections as and if we deem appropriate, based on then current facts and circumstances, and will continue to do so in the future.No assurances can be given that any patent application we will have filed will result in a patent being issued, or that any future patents will afford adequate protection. We cannot be certain that the precautions we have taken to safeguard pending trademarks and trade secrets will provide meaningful protection from unauthorized use. If we must pursue litigation in the future to enforce or otherwise protect our intellectual property rights, or to determine the validity and scope of the proprietary rights of others, we may not prevail and will likely have to make substantial expenditures and divert valuable resources in the process. Moreover, we may not have adequate remedies if our intellectual property is appropriated or our trade secrets are disclosed. Trademarks We intend to apply for registration of a trademark with the United States Patent and Trademark Office in order to establish and protect our brand names as part of our intellectual property assets. As of the date of this annual report on Form 10-K for the year ended December 31, 2014, no filings have been made in application process. Trade Secrets Whenever we deem it important for purposes of maintaining the secrecy of information, such as sensitive and valuable search algorithms, we require parties with whom we share, or who otherwise are likely to become privy to, our trade secrets or other confidential information to execute and deliver to us confidentiality and/or non-disclosure agreements. Among others, this may include employees, consultants and other advisors, each of whom may require us to execute such an agreement upon commencement of their employment, consulting or advisory relationships. These agreements generally provide that all confidential information developed or made known to the individual by us during the course of the individual’s relationship with us is to be kept confidential and not to be disclosed to third parties except under specific circumstances. As of the date of this annual report on Form 10-K for the year ended December 31, 2014, we have executed non-disclosure agreements with all of our key employees, consultants or advisors. EMPLOYEES For the year ended December 31, 2014, we had one full-time employee and eight full-time or part-time consultants. We are not subject to any collective bargaining agreements and believe that our relationships with our employees and consultants are good. Item 1A.RISK FACTORS Not required. ITEM 2. DESCRIPTION OF PROPERTY. Our principal executive offices are located at 701 Fifth Avenue, Suite 4200, Seattle, Washington, 98104.Our telephone number is (206) 262-7820. The lease for this space is a month-to-month term. We also have contracted with a Swiss company for office space and operational support services outside of Zurich, Switzerland on a month-to-month basis. 8 ITEM 3. LEGAL PROCEEDINGS. As of the date of this annual report on Form 10-K for the year ended December 31, 2014, there were no pending material legal proceedings to which we were a party and we are not aware that any were contemplated. There can be no assurance, however, that we will not be made a party to litigation in the future. Any finding of liability imposed against us is likely to have an adverse effect on our business, our financial condition, including liquidity and profitability, and our results of operations ITEM 4. MINE SAFETY DISCLOSURES. N/A. 9 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. Our common stock is quoted on the OTC Bulletin Board, a service provided by the Nasdaq Stock Market Inc., under the symbol “FCCN”, and on certain international Exchanges under the symbol “F3SN”. The following table sets forth the high and low bid prices for our common stock as reported each quarterly period within the last seven years on the OTC Bulletin Board, and as obtained from investopedia.com. The high and low prices reflect inter-dealer prices, without retail mark-up, markdown or commission and may not necessarily represent actual transactions. Period High* Low* Year ended 2013 Quarter ended March 31, 2013 $ $ June 30, 2013 $ $ September 30, 2013 $ $ December 31, 2013 $ $ Year ended 2014 Quarter ended March 31, 2014 $ $ June 30, 2014 $ $ September 30, 2014 $ $ December 31, 2014 $ $ STOCKHOLDERS As of March 17, 2015, there were approximately87 holders of record of our common shares. DIVIDENDS From our inception we have never declared or paid any cash dividends on shares of our common stock and we do not anticipate declaring or paying any cash dividends in the foreseeable future. The decision to declare any future cash dividends will depend upon our results of operations, financial condition, current and anticipated cash needs, contractual restrictions, restrictions imposed by applicable law and other factors that our board of directors deem relevant. Although it is our intention to utilize all available funds for the development of our business, no restrictions are in place that would limit our ability to pay dividends. The payment of any future cash dividends will be at the sole discretion of our board of directors. 10 RECENT SALES OF UNREGISTERED SECURITIES None. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. The following discussion and analysis of our financial condition, results of operations and liquidity should be read in conjunction with our consolidated financial statements for the years ended December 31, 2014 and 2013 and the related notes appearing elsewhere in this annual report. Our consolidated financial statements have been prepared in accordance with generally accepted accounting principles. CRITICAL ACCOUNTING POLICIES Our critical accounting policies, including the assumptions and judgments underlying those policies, are more fully described in the notes to our consolidated financial statements. We have consistently applied these policies in all material respects. Investors are cautioned, however, that these policies are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially. Set forth below are the accounting policies that we believe most critical to an understanding of our financial condition, results of operations and liquidity. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company, Spectral Holdings, Inc, its 60% owned subsidiary, Noot Holdings, Inc, from its date of incorporation of February 28, 2013, and its 60% owned subsidiary, Monitr Holdings, Inc. from its date of incorporation ofDecember 1, 2013. Previously, the Company included the operations of Extractive Resources Corporation and Shamrock Oil and Gas, Ltd. Shamrock is 60% owned by Extractive Resources Corporation which were disposed on December 31, 2012.All material intercompany accounts and transactions have been eliminated in consolidation. Fair Value of Financial Instruments Spectral Capital’s financial instruments consist of cash and cash equivalents, prepaid expenses, accounts payable, and accrued expenses, and due to related parties. The carrying amount of these financial instruments approximates fair value due to either length of maturity or interest rates that approximate prevailing market rates unless otherwise disclosed in these financial statements. Stock-Based Compensation The Company accounts for employee stock-based compensation in accordance with the guidance of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 718, Compensation – Stock Compensation which requires all share-based payments to employees, including grants of employee stock options, to be recognized in the financial statements based on their fair values. The Company has adopted a stock option and award plan to attract, retain and motivate its directors, officers, employees, consultants and advisors. Options provide the opportunity to acquire a proprietary interest in the Company and to benefit from its growth. Vesting terms and conditions are determined by the Board of Directors at the time of the grant. The Plan provides for the issuance of up to 15,000,000 common shares for employees, consultants, directors, and advisors. The Company follows ASC Topic 505-50, formerly EITF 96-18, Equity: Equity-Based Payments to Non-Employees for stock options and warrants issued to consultants and other non-employees.In accordance with ASC Topic 505-50, these stock options and warrants issued as compensation for services provided to the Company are accounted for based upon the fair value of the services provided or the estimated fair market value of the option or warrant, whichever can be more clearly determined.Thefair value of the equity instrument is charged directly to compensation expense or prepaid expense and additional paid-in capital over the period during which services are rendered. 11 Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date the financial statements and the reported amount of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition The Company is in the development stage and has yet to realize revenues from operations.Once the Company has commenced operations, it will recognize revenues when delivery of goods or completion of services has occurred provided there is persuasive evidence of an agreement, acceptance has been approved by its customers, the fee is fixed or determinable based on the completion of stated terms and conditions, and collection of any related receivable is probable. OVERVIEW Spectral Capital Corporation (“Spectral” or the Company, also “We or Us”) is a technology company focused on the identification, acquisition, development, financing of technology that has the potential to transform existing industries. We look for technology that can be protected through patents or laws regarding trade secrets.Spectral has acquired significant stakes in three technology companies currently and actively works with management to drive these companies toward increasing market penetration in their particular verticals.Spectral intends to own, in full or in part, technology companies whose founders and key management can take advantage of the deep networks and experience in technology development embodied in Spectral management. PLAN OF OPERATIONS Spectral Capital is a technology startup accelerator that invests in early stage companies. Spectral targets industry verticals and solutions where disruption and network effects allow for rapid adoption and displacement of incumbents. We work with startups focusing them on rapid development, getting to market, and refining their products and services with innovative features that reflect direct customer and market feedback. In addition to meeting some of the financing needs of our portfolio companies, we provide our teams with executive support at the technology, marketing and operations level in effort to bring optimal results. Spectral has entered some of the fastest growing industries in technology: Big Data, Mobile Technology, Mobile Search, News Aggregation and Sentiment Analysis. Below is a list of our current portfolio companies: Noot: Noot is a mobile search technology firm that has launched its first product as a news discovery engine. The technology finds news and information for people and and acts as a personal search assistant. Noot learns over time what preferences a user has and adapts accordingly, making a unique stream of news for each user. Noot was built to utilize the power of today's devices for its search process, which provides economies of scale to millions of users with little to no additional costs, making for a very cost efficient and sustainable business. Monitr: Monitr is a technology and financial data services company. Monitr specializes in the analysis of news, opinion and social media to determine the aggregate sentiment and trends of equities, commodities and currencies across world markets. It offers these services direct to customers on the web as Software as a Service and via customized data feeds for financial institutions and hedge funds. Kontexto:Kontexto is a technology company that provides products and services for digital media and intelligence teams with Publishflowand restful API services for software developers that need access to rich link based metadata via theMetafullplatform. 12 Spectral's twelve-month plan includes the following goals/targets: Complete one or more private equity placements to provide funding for developing of our current technologies and the acquisition of additional portfolio companies; Hire sales professionals for Monitr;  Hire customer service professionals for Monitr; Market and grow the free user base for Monitr;  Increase conversion rate from free to paid subscribers for Monitr;  Obtain subscription revenue from Monitr data sales through the API;  Market and grow the user base for the Noot Mobile Application;  Support Kontexto in securing additional revenues. RESULTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 Revenues We are currently engaged in a technology development business and have exited natural resources. To date we have not recognized any revenues. Operating Expenses Operating expenses decreased $4,985,573, from $11,626,500 for the year ended December 31, 2013 to $6,640,927 for the year ended December 31, 2014. Stock based compensation, included with operating expense, was $623,892 during the year ended December 31, 2014 and $2,707,016 during the year ended December 31, 2013. The decrease was due to a significant traunch of options vesting during 2013. Selling, general and administrative expenses principally include professional fees, investor relations fees, rent and general corporate overhead. The decrease of selling, general and administrative expense of $15,386 to $217,505 during the year ended December 31, 2014 from $232,891 for the year ended December 31, 2013 was directly related to decreases in rent and legal fees. Research and development expenses, which includes development costs related to our products, increased to $330,760 during the year ended December 31, 2014 from $81,107 during the year ended December 31, 2013. The increase is related to amounts paid to consultants for the development of Monitr as well as for the continued internal development of the Noot technology after the initial project launch. During the year ended December 31, 2014, the Company wrote off a receivable from a related party of $323,978 as it was deemed uncollectible. The expected proceeds from the use of the assets acquired by the related party which created the receivable were never fully realized and thus the Company determined that the likelihood of collectability was not probable. Depreciation and amortization primarily consists of the amortization of the Noot technology. The Company began amortizing such costs in October 2013 when the Noot product was launched. In addition, at December 31, 2014, the Company reviewed the carrying amount of the Noot assets and determined that they had been fully impaired and thus an impairment of $2,983,762 was recorded. Although, the Company maintains that Noot's technology is a valuable asset, the Company does not currently have access to capital to sufficiently market the asset. The Company estimates it would take approximately $2.0 million to appropriately promote the Noot product, which at the time of the impairment analysis was not probable. Additionally, at December 31, 2014, the Company determined based upon the future discounted cash flows from our cost investment in Kontexto, Inc that an impairment of $305,000 should be recorded. Reducing the current carrying value of the investment to $232,000.The decline in expected cash flows was primarily due lower revenues than initially projected under Kontexto, Inc's technology products. 13 LIQUIDITY AND CAPITAL RESOURCES As of the year ended December 31, 2014 we had $48,919 of cash on hand. We intend to fund operations through the use of cash on hand and through additional debt and equity financings until sufficient cash flows from operations can be achieved. Net cash used in operating activities increased $226,939, from $483,348 for the year ended December 31, 2013 to $710,287 for the year ended December 31, 2014. This increase was primarily the result of a greater net loss due to increase expenditures related to the development of the Monitr and Noot products for which the costs did not qualify for capitalization under the applicable accounting standards. Net cash used in investing activities decreased by $115,022 from $115,022 during the year ended December 31, 2013 to $0 during the year ended December 31, 2014. Although, we increased development expenditures related to our Monitr and Noot products, the costs did not qualify for capitalized under the applicable accounting standards. Net cash provided by financing activities decreased by $1,327,347 from $1,300,416 for the year ended December 31, 2013 to $26,931 cash used for the year ended December 31, 2014. Net cash provided by financing activities during the year ended December 31, 2014 related to net payments on advances from a related party in connection with payment of Spectral's obligations. We believe that our current financial resources are not sufficient to meet our working capital requirements over the next year. Additional funding will be necessary in order to expand portfolio operations and to reach our goals. Currently, the Company does not have any commitments or assurances for additional capital nor can the Company provide assurance that such financing will be available to it on favorable terms, or at all. If, after utilizing the existing sources of capital available to the Company, further capital needs are identified and the Company is not successful in obtaining the financing, it may be forced to curtail its existing or planned future operations.In addition, if necessary, we will decrease expenses and redirect our efforts towards a sale of one of more of our assets should funding become inadequate. Our short-term prospects are promising given our success to date in securing the three portfolio companies, Noot, Kontexto, and Monitr and the success that Kontexto has enjoyed in the market to date.We believe we will experience significant operational and financial growth from these and other portfolio companies during the next 12 months.However, we need significant capital to implement our plan. 14 SPECTRAL CAPITAL CORPORATION TABLE OF CONTENTS DECEMBER 31, 2 Report of Independent Registered Public Accounting Firm F - 2 Report of Independent Registered Public Accounting Firm F - 3 Consolidated Balance Sheets as of December 31, 2014 and 2013 F - 4 Consolidated Statements of Operations for the years ended December 31, 2014 and 2013 F - 5 Consolidated Statement of Stockholders’ Equity (Deficit) as of December 31, 2014 F - 6 Consolidated Statements of Cash Flows for the years ended December 31, 2014 and 2013 F - 7 Notes to Consolidated Financial Statements F -8 – F -17 F - 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Spectral Capital Corporation We have audited the accompanying consolidated balance sheet ofSpectral Capital Corporation as of December 31, 2014 and the related consolidated statements of operations, stockholders’ equity (deficit), and cash flows for the year then ended. Spectral Capital Corporation’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The company is not required to have, nor wer we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Spectral Capital Corporation as of December 31, 2014, the results of their operations, and their cash flows, for the year ended December 31, 2014, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 2 to the consolidated financial statements, the Company has incurred losses from operations, has negative working capital and is in need of additional capital to grow its operations. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 2. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. /s/ KLJ & Associates, LLP KLJ & Associates, LLP St. Louis Park, MN March 19, 2015 F - 2 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 Report of Independent Registered Public Accounting Firm To the Board of Directors of Spectral Capital Corporation Seattle, Washington We have audited the accompanying consolidated balance sheet of Spectral Capital Corporation (the “Company”) as of December 31, 2013, and the related consolidated statements of operations, stockholders’ equity (deficit), and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Spectral Capital Corporation as of December 31, 2013, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Silberstein Ungar, PLLC Bingham Farms, Michigan March 26, 2014 F - 3 SPECTRAL CAPITAL CORPORATION CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 December 31, December 31, Assets: Cash and cash equivalents $ $ Accounts receivable - related party - Prepaid expenses - Current assets Property and equipment, net - - Other assets: Investment in Kontexto, Inc. Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders' Equity: Current liabilities Related party advances $ $ Current liabilities Total liabilities Stockholders' Equity: Preferred stock, par value $0.0001, 5,000,000 sharesauthorized, no shares issued and outstanding - - Common stock, par value $0.0001, 500,000,000 sharesauthorized, 117,857,623 shares issuedand outstanding as of December 31, 2014 and 2013 Additional paid-in capital Common stock warrants Prepaid consulting - ) Accumulated deficit ) ) Total stockholders' equity Non-controlling interest ) Total equity ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F - 4 SPECTRAL CAPITAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 Year Ended December 31, Year Ended December 31, Revenues $
